Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 10/25/2019, 01/23/2020, and 06/24/2021 were received and are being considered by the examiner. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    199
    489
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (L)][AltContent: textbox (L)][AltContent: textbox (Plurality of legs)][AltContent: textbox (Busbar body portion)]Claims 1-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferber et al. (U.S. 20110223776, presented in IDS submitted 10/25/2019).

With respect to claim 1, Ferber discloses in Fig. 12b (above) a busbar (1202b – releasable modular interconnect) for a battery module comprising a plurality of aligned battery cells (200) (Fig. 2), the busbar comprising: 
a busbar body portion (labeled) extending in an extension direction, the busbar body portion (labeled) having a length to connect cell terminals of a plurality of the battery cells (200) of the battery module; and 
a plurality of legs (labeled) extending from the busbar body portion (labeled) in a direction non-parallel to the extension direction of the busbar body portion (labeled), the legs 
    PNG
    media_image3.png
    149
    62
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]battery cells of the battery module to each other.
[AltContent: textbox (Second Cutout)][AltContent: textbox (First Cutout)][AltContent: textbox (Legs)][AltContent: textbox (Legs)][AltContent: textbox (Second Body section)][AltContent: textbox (Third Body section)][AltContent: textbox (First Body section)]
With respect to claim 2, Ferber discloses that the busbar body portion (labeled) has a first body section (labeled), a second body section (labeled), and a third body section (labeled) (Fig. 12b, zoomed in above), and
wherein the first body section (labeled) and the second body section (labeled) are spaced from each other in the extension direction of the busbar body portion (labeled) by the third body section (Fig. 12b – zoomed).

With respect to claim 3, Ferber discloses that one of the legs (labeled) of extends from the first body section (labeled), and another one of the legs (labeled) extends from the second body section (labeled) (Fig. 12b – zoomed).

claim 4, Ferber discloses the first, second and third body (labeled) sections have substantially the same length as each other in the extension direction (Fig. 12b – zoomed). 

With respect to claim 5, Ferber discloses a first group of the legs (labeled) extends from the first body section (labeled), and a second group of the legs (labeled) extends from the second body section (labeled) (Fig. 12b – zoomed), and 
wherein the first and second groups of the legs (labeled) are separated from each other in the extension direction (Fig. 12b – zoomed).

With respect to claim 6, Ferber discloses ones of the legs (labeled) in the first group of the legs are separated from each other by a first cutout (labeled) that extends into the first body section (labeled) (Fig. 12b – zoomed), and 
wherein ones of the legs (labeled) in the second group of the legs are separated from each other by a second cutout (labeled) that extends into the second body section (labeled) (Fig. 12b – zoomed).

With respect to claim 7, Ferber discloses a height of the busbar (1202b) is smaller than a width and a length of the busbar (1202b) (Fig. 12b – zoomed).

With respect to claim 8, Ferber discloses a height of the busbar body portion (labeled) is smaller than a width and a length of the busbar body portion (labeled) (Fig. 12b – zoomed).

With respect to claim 9, Ferber discloses  a battery module comprising: 

a plurality of busbars (1202a-i) configured to electrically interconnect the battery cells to each other (Fig. 12b), each of the busbars being electrically connected to the cell terminals (205 and 325) of a plurality of the battery cells ([0050]), each of the busbars comprising: 
a busbar body portion (labeled) extending in an extension direction (Fig. 12b – above); and 
a plurality of legs (labeled) extending from the busbar body portion in a direction non-parallel to the extension direction of the busbar body portion (Fig. 12b), the legs (labeled) electrically connecting the busbar body portion (labeled) and the cell terminals (205 and 325) of the battery cells (200 and 300) to each other ([0050]).

With respect to claim 10, Ferber discloses the busbar body portion (labeled) has a first body section (labeled), a second body section (labeled), and a third body section (labeled) (Fig. 12b – zoomed), 
wherein the first body section (labeled) and the second body section (labeled) are spaced from each other in the extension direction by the third body section (labeled) (Fig. 12b – zoomed), and 
wherein at least one of the first, second, and third body sections (labeled) has a length in the lengthwise direction of the battery module that is equal to or greater than a length of one of the battery cells (200 and 300) in the lengthwise direction of the battery module (Figs. 2, 3, and 12b).
claim 11, Ferber discloses a battery module comprising: 
a plurality of battery cells (200 and 300) aligned in a lengthwise direction, each of the battery cells (200 and 300) comprising a battery case ([0057]) and a cap assembly (Fig. 2 and 3) on the battery case; and 
a plurality of busbars (1202a-i) (Fig. 12b), each of the busbars comprising: 
a busbar body portion (labeled) extending in an extension direction, the busbar body portion (labeled) having a length to connect cell terminals (205 and 325) of a plurality of the battery cells (200 and 300) of the battery module and having a first body section (labeled) (Fig. 2, 3, and 12b), a second body section (labeled), and a third body section (labeled), the first body section (labeled) and the second body section (labeled) being spaced from each other in the extension direction of the busbar body portion (labeled) by the third body section (labeled) (Fig. 12b – zoomed); and 
a plurality of legs (labeled) extending from the busbar body portion (labeled) in a direction non-parallel to the extension direction of the busbar body portion (labeled) (Fig. 12b), the legs (labeled) being configured to electrically connect the busbar body portion (labeled) and the cell terminals (205 and 325) of the battery cells (200 and 300) of the battery module to each other ([0050]), 
wherein the busbars (1202a-i) are arranged into at least a first set of busbars (1202a-b) and a second set of busbars (1202c-d), and 
wherein one of the busbars (1202b) of the first set of busbars (1202a-b) is offset with respect to one of the busbars (1202c) of the second set of busbars (1202c-d) by a length (labeled “L”) of one of the body sections (labeled) of the one of the busbars (1202b) of the first set of busbars (1202a-b) (Fig. 12b).
claim 12, Ferber discloses the busbars (1202a-i) of the first set of busbars (1202a-b) interconnect a first subset of the plurality of battery cells (Fig. 12d), and 
wherein the busbars (1202a-i)of the second set of busbars (1202c-d) interconnect a second subset of the plurality of battery cells (Fig. 12d).

With respect to claim 13, Ferber discloses a length of at least one of the first, second, and third body sections (labeled) in the lengthwise direction corresponds to a length of at least one of the battery cells in the lengthwise direction connected in parallel to another one of the battery cells (Fig. 1, 2, and 12b, [0050]).

With respect to claim 14, Ferber discloses the first set of busbars (1202a-b) is separated from the second set of busbars (1202c-d) via an electrically insulating layer (1209 – upper substrate layer) (Fig. 12d, [0049]).

With respect to claim 15, Ferber discloses another electrically insulating layer (1201 – lower substrate layer) is below the first set of busbars (1202a-b) ([0049]).

With respect to claim 16, Ferber discloses another electrically insulating layer (220 – substrate_ is above the second set of busbars (generic busbar (215) representing prior art busbar1202c-d) (Fig. 1 and 12b, [0038]).

    PNG
    media_image5.png
    234
    384
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Bridging portion)][AltContent: textbox (Leg)][AltContent: textbox (Cell terminal contact portion)][AltContent: textbox (Body portion)][AltContent: textbox (Space for terminal contact (205 or 325))][AltContent: textbox (Cap assembly)]

With respect to claim 18, Ferber discloses in Fig. 14 (above) the busbar body portion (labeled) of one of the busbars (1202a-i) of the first set of busbars (1202a-b) is arranged spatially between a cap assembly (labeled) of a corresponding one of the battery cells (200 and 300) and an upper surface of one of the cell terminals (205 and 325 – labeled) of the corresponding one of the battery cells (Fig. 14), 

wherein one of the legs (labeled) of the one of the busbars (1202) has a cell terminal contact portion (labeled) spaced from the busbar body portion (labeled) in a height direction of the one of the busbars (labeled) and has a bridging portion (labeled) connecting the busbar body portion (labeled) and the cell terminal contact portion (labeled) to each other (Fig. 14), and 
wherein one of the busbars of the second set of busbars (busbars 1201a-i modeled after generic busbars 225, 310, 320) has a planar shape and a height equal to or less than a height of a cell terminal (205 and 325) of the corresponding one the battery cells (200 and 300) (Fig. 2 and 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. as applied to claims 1-16 and 18 above and further in view of Grzywok et al. (WO 2015144542, presented in IDS submitted 10/25/2019, U.S. 20170012269 used for translation).

With respect to claim 17, Ferber discloses a battery module with outer insulating layers (220), but does not disclose that the outer insulating layer comprises a flexible printed circuit board.

Grzywok discloses an outer insulating layer (3 – retainer) made of insulating material ([0024]), and teaches that the outer insulating layer comprises a printed circuit board (10 – electrical film conductors) (Fig. 2). Grzywok further teaches that the printed circuit board is in contact with the legs (4 – contacts) of the busbar (1 – connector) to establish an electrical connection between the legs and a voltage measuring device ([0026]).
It would have been obvious for one having ordinary skill in the art at the time the application was filed to include a flexible printed circuit board as taught by Grzywok on the outer insulating layer disclosed by Ferber in order to measure the voltage generated be each of the busbar legs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Kwang Han/Primary Examiner, Art Unit 1727